              Case 4:21-cv-03464-HSG Document 10 Filed 07/20/21 Page 1 of 1



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6
                              NORTHERN DISTRICT OF CALIFORNIA
 7
                                          OAKLAND DIVISION
 8

 9 STRIKE 3 HOLDINGS, LLC,                                 Case Number: 4:21-cv-03464-HSG

10                          Plaintiff,                     Honorable Haywood S. Gilliam, Jr.

11 vs.
                                                           ORDER ON PLAINTIFF’S EX-PARTE
12 JOHN DOE subscriber assigned IP address                 APPLICATION FOR EXTENSION OF
   24.5.198.67,                                            TIME WITHIN WHICH TO
13                                                         EFFECTUATE SERVICE ON JOHN
                     Defendant.                            DOE DEFENDANT AND FOR
14                                                         CONTINUANCE OF THE INITIAL
                                                           CASE MANAGEMENT CONFERENCE
15

16
            THIS CAUSE came before the Court upon Plaintiff’s ex-parte application for entry of
17
     an Order extending the time within which to effectuate service on John Doe Defendant with a
18
     summons and Complaint and continuance of the Initial Case Management Conference currently
19
     scheduled for August 10, 2021, and the Court being duly advised in the premises does hereby:
20
            ORDER AND ADJUDGE: Plaintiff’s application is granted. Plaintiff shall have until
21
     September 20, 2021 to effectuate service of a summons and Complaint on Defendant and the
22
     Initial Case Management Conference scheduled for August 10, 2021 is continued to October 19,
23
     2021 at 2:00 p.m.
24
            DONE AND ORDERED.
25
                 7/20/2021
     Dated: ______________________                  By: ____________________________
26                                                         United States District Judge
                                                           Hon. Haywood S. Gilliam, Jr.
27

28
                                                       1

     [Proposed] Order on Ex-Parte Application for Extension to Effectuate Service and for Continuance of the
     Initial Case Management Conference                                      Case No. 4:21-cv-03464-HSG
